Citation Nr: 1127180	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  01-06 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include arthritis and status post total knee arthroplasty, claimed as secondary to the service connected lumbosacral strain.  

2.  Evaluation of adjustment disorder, with mixed anxiety and depressed mood, chronic, as secondary to the service-connected chronic lumbar sprain with degenerative disc disease, currently evaluated as 70 percent disabling.   

3.  Entitlement to an effective date earlier than April 6, 2005 for the grant of service connection for adjustment disorder, with mixed anxiety and depressed mood, chronic as secondary to the service-connected chronic lumbar sprain with degenerative disc disease.

4.  Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound status.  

5.  Entitlement to an effective date earlier than April 6, 2005 for the grant of eligibility to Dependants' Educational Assistance (DEA) under 38 U.S.C.A. chapter 35.  

6.  Entitlement to an effective date earlier than April 6, 2005 for the grant of a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).

7.  Entitlement to a rating in excess of 10 percent disabling for lumbosacral strain, prior to June 29, 2004, and a rating in excess of 40 percent thereafter. 

8.  Entitlement to an effective date earlier than May 3, 1983 for the award of a 10 percent rating for lumbosacral strain.

9.  Entitlement to automobile and adaptive equipment or adaptive equipment only.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T.S Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was granted service connection for a low back disability in November 1956.  He was assigned a noncompensable rating, effective July 30, 1956.  In September 2000, he filed a claim for an increased rating for his low back disability.  In a June 2000 rating decision, he was granted a 10 percent rating for his low back disability, effective August 26, 1983.  He expressed disagreement with the rating in September 2000.  He related that the 10 percent rating should have been backdated to November 1956 when his claim was filed.  A rating decision was issued in December 2000 denying an earlier effective date for the grant of a compensable rating for the low back.  A Substantive Appeal was received in January 2001.  

In September 2002, the Board granted an effective date of May 3, 1983 for the 10 percent rating for the Veteran's lumbosacral strain.  

In September 2000, the Veteran filed a claim for service connection for a left leg disability, also claimed as secondary to his service connected back disability.  In a December 2000 rating decision, the Veteran's claim for service connection was denied.  He expressed disagreement with the decision in February 2001.  A Statement of the Case (SOC) was issued in July 2001, and a Substantive Appeal was received in August 2001.  

In January 2004, the Board remanded the issues of entitlement to a rating higher than 10 percent disabling for the low back disability and entitlement to service connection for a left knee disability for further development.

The Veteran appealed the September 2002 Board decision which granted an effective date of May 3, 1983 for the 10 percent rating for lumbosacral strain to the United States Court of Appeals for Veterans Claims (Court).  In April 2005, the Court vacated in part the Board's September 2002 decision and remanded the matter.  The Court found that the Veteran presented a CUE claim in April 2001 that was not addressed by the RO or the Board.  They found the CUE claim was still pending and that the Veteran was entitled to a decision from the VA on it.  The Court further found that the Board did not address whether a claim for TDIU was reasonably raised by the record.  

In January 2007, the Board denied the claim of entitlement to service connection for a left knee disability.  The Board also referred to the RO the issue of whether CUE was made in the rating decisions of November 1956 and August 1959 which assigned and confirmed a noncompensable rating for a low back disability.  The Board deferred adjudication of the claim of entitlement to an earlier effective date for the award of a 10 percent rating for lumbosacral strain pending resolution of the CUE claim, as it was found that the determination regarding CUE could impact the claim for an earlier effective date.  The Board further found that the claim for an higher rating for lumbosacral strain was inextricably intertwined with the CUE claim and must also be deferred.  

The Veteran appealed the January 2007 Board decision to the Court.  In September 2008, the Court reversed in part the Board's January 2007 decision and remanded the matter to the Board.  

Regarding the issues of entitlement to service connection for a left knee disability, entitlement to an effective date earlier than August 1983 for a compensable rating for a low back disability, and entitlement to an increased rating for a low back disability rated as 10 percent disabling, the Veteran testified at a hearing before the Board in June 2002.  A transcript of the hearing testimony is associated with the claims file.  However, the Member of the Board who conducted the June 2002 hearing has since left the Board.  The Veteran was duly informed of his right to a new hearing in April 2010 but responded that he did not.

Additional pertinent evidence was received from the Veteran after the March 2008 SOC.  As the Veteran has waived initial RO review of this evidence, the Board will consider the new evidence.  38 C.F.R. § 20.1304 (2010).

The issues of entitlement to an effective date earlier than April 6, 2005 for the grant of a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU); entitlement to an effective date earlier than April 6, 2005 for the grant of eligibility to Dependants' Educational Assistance under 38 U.S.C.A. chapter 35; entitlement to a rating in excess of 10 percent disabling for lumbosacral strain, prior to June 29, 2004 and a rating in excess of 40 percent thereafter; entitlement to an effective date earlier than May 3, 1983 for the award of a 10 percent rating for lumbosacral strain; and entitlement to automobile and adaptive equipment or adaptive equipment only are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The  issue of whether the Veteran raised a claim for a TDIU in 1974 was referred to the RO for appropriate action in the January 2007 Board decision.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) to date.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A left knee disability, to include arthritis and a status post total knee arthroplasty, has been shown to be attributable to the service-connected lumbosacral strain.  

2.  Adjustment disorder, with mixed anxiety and depressed mood, is manifested by occupational and social impairment with deficiencies in most areas but not total occupational and social impairment.  

3.  By rating decision in April 2006, the RO granted service connection for adjustment disorder, with mixed anxiety and depressed mood, and assigned an effective date of April 6, 2005; the Veteran did not file a formal or informal claim prior to April 6, 2005.

4.  The Veteran's service-connected disabilities result in his requiring assistance with activities of daily living, and he requires care or assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment.






CONCLUSIONS OF LAW

1.  A left knee disability, to include arthritis and status post total knee arthroplasty, is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

2.  Adjustment disorder, with mixed anxiety and depressed mood, chronic as secondary to the service connected chronic lumbar sprain with degenerative disc disease, is no more than 70 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Codes 9499-9440 (2010).

3.  The criteria for the assignment of an effective date earlier than April 6, 2005 for the grant of service connection for adjustment disorder, with mixed anxiety and depressed mood have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(c), 3.400 (2010).

4.  The criteria for special monthly compensation based on aid and attendance have been met.  38 C.F.R. § 1114(l) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.350, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the issues of entitlement to service connection for a left knee disability and special monthly compensation, the Board notes that it is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   

Regarding his claims concerning adjustment disorder, with mixed anxiety and depressed mood, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letter dated in November 2005.  The Veteran is challenging the effective date and disability evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the Veteran under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran has been afforded appropriate and adequate VA examinations.  The examinations reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  No further assistance to the Veteran with the development of evidence is required before the merits of the claims are addressed.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

SERVICE CONNECTION

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310.  This includes any increase in disability (aggravation).  The Court has also held that service connection can be granted for disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.  

The Veteran has appealed the denial of service connection for a left knee disability, to include arthritis and status post total knee arthroplasty.  The Board notes that while the RO adjudicated the claim on direct incurrence and secondary bases, in the February 2001 Notice of Disagreement, the Veteran limited his claim and appeal to the denial of secondary service connection.  The Veteran contends that his left knee disability is secondary to his service-connected low back disability.  After review of the evidence, the Board finds in favor of the claim.  

In this case, the Board is presented with positive and negative evidence.  The positive evidence includes evidence showing that the Veteran injured his back while in service after a fall and that he is service connected for a back disability.  Service treatment records reveal a notation of recurrent trauma to the back over the past several years in May 1956.  It was noted that since onset the Veteran has had recurrent episodes of pain in his back, with occasional radiation of pain down the back of his left leg.  

In April 1983, the Veteran was diagnosed with a history in 1973 of left ligamentous strain and medial meniscectomy left knee, 1975 tibial plateau fracture undisplaced left knee and chronic arthritis left knee posttraumatic injuries.  When seen in August 1983, there were contentions of a bad back, and bad leg and left knee.  

The Veteran was afforded a VA compensation and pension examination in April 2000.  During this examination, a history was given of back spasms and left leg giving way over the last 20 to 30 years.  The Veteran reported that too much walking, sitting and/or lifting caused him to have back spasms and left leg weakness.  He related having left leg weakness over the last 20-40 years.  According to the Veteran, he had several falls and had surgery in 1993 to remove the meniscus.  He claimed that the first time he hurt his left knee was because he had weakness from his back strain.  Left knee degenerative arthritis was diagnosed.  
X-rays showed advanced degenerative arthritis with loss of joint space medially.  
The VA examiner opined that it was as likely as not as likely that the Veteran's left knee occurred secondary to weakness in 1974 caused by the low back problems.  The examiner stated that it was unclear from the medical records what occurred at that time and if it was indeed due to back problems.  However, he related that the Veteran had a great deal of arthritis in the low back that was definitely causing mechanical low back pain.  Also, his left knee definitely showed arthritis that was severe and was contributing to his overall problems.  

In a June 2000 addendum, the examiner stated that it was impossible to determine exactly which complaints were due to the service-connected injury and which were not because they all related to arthritis in his back.  He then stated that the arthritis in his back was more likely a direct result of the back injury in 1956.  

In June 2001, a provisional diagnosis was given of chronic back and left knee pain.  It was noted that the Veteran injured his left knee in 1955 and that a heavy weight fell on the knee in 1972 with pain since.  The Veteran reported in August 2001 a history of his knee giving way for the last 42 years causing multiple falls.  

During his June 2002 hearing, the Veteran related that he was first diagnosed with his knee condition when he was in the hospital for his back.  At that time, he said that he had a twinge in the leg/back and had fallen down, and since then he has fallen down.  He related that he was told by numerous doctors that his left knee condition was caused by his service-connected back.  

The Veteran reported a history of left knee giving way for 44 years in January 2001.  He reported several falls at that time.  In July 2001, degenerative joint disease of the left knee with pain and frequent falls was diagnosed.  The Veteran had a left knee arthroplasty in November 2002.  In May 2003, he reported that he had a previous fall in 1956 and had progressive pain and disability since then.  It was noted that he had multiple left knee surgeries and a total joint replacement and had fallen numerous times since then.  Also, he had multiple fractures.  He complained of constant low back and leg pain that radiated to the lower left extremities.  

During the November 2004 VA compensation and pension examination, lumbar spine intervertebral disc syndrome with radiculopathy was diagnosed.  The VA examiner noted that the Veteran had a great deal of disability due to severe degenerative disc disease in his low back which was causing significant weakness in his left lower extremity and the inability to ambulate, forcing him to be in a wheelchair.  The examiner opined that it was as likely as not that this was all related to significant injuries to his back while in service. 

During the April 2005 VA compensation and pension examination, status post left total knee arthroplasty was diagnosed.  The VA examiner opined that it was as likely as not that injuries sustained to his left knee due to multiple falls could have led to posttraumatic arthritis, therefore leading to a total knee arthroplasty.  

The claims file also contains supportive lay evidence from the Veteran, his sister, and his wife.  

However, the Board is also presented with negative evidence.  In this regard, the evidence shows that the Veteran has sustained several post service left knee injuries to include a 1973 injury to the left leg while working, a fractured left knee in 1975 caused by his leg giving way and a December 1978 slip and fall on ice which caused him to land on his back and left leg.  

In June 2005, a VA examiner opined that the Veteran's current left knee condition was more likely than not related to trauma to the knee such as that incident in 1973 when a 600 pound flange fell on his leg.  The examiner stated that the Veteran refractured his knee in 1975 and suffered another fracture in 1978.  In his opinion, all these things were more causative for his current posttraumatic arthritis than any back condition.  He stated that he believed that radiculopathy on the left side could cause his knee to go out on him and could cause falls.  He related that without a strong history of trauma to that knee he would agree that the lumbar strain was causative in the left knee, posttraumatic arthritis, requiring total knee arthroplasty.  However, in light of the fact that the Veteran had multiple large traumatic episodes to the left knee, he felt that more weight would have to lie on the traumatic incident and less weight would have to lie on the back injury.  Therefore, he opined that it was less likely caused by or aggravated by his service-connected chronic lumbar strain and more likely caused by or aggravated by his numerous traumatic episodes suffered later.  

After weighing the positive and negative evidence, the Board concludes that service connection for a left knee disability is warranted.  To that end, it is clear that the Veteran has a service-connected back disability and that he has attributed his left knee disability to his service-connected back disability.  There are several positive and negative opinions in this regard.  However, the Veteran has presented competent and credible testimony of his left knee giving way dating back to 1957.  Furthermore, he has complained of back pain that radiates to his legs dating back to service.  

The Board acknowledges the June 2005 VA examiner's opinion that the Veteran's current left knee condition was more likely than not related to trauma to the knee such as that incident in 1973 when a 600 pound flange fell on his leg, i.e., nonservice-related causes.  

However, the Board has afforded significant probative value to the VA opinions of April 2000 and November 2004.  In this regard, the April 2000 VA examiner opined that it is as likely as not that the Veteran's left knee occurred secondary to weakness in 1974 caused by the low back problems.  The November 2004 VA examiner opined the Veteran's severe degenerative disc disease in his low back caused significant weakness in his left lower extremity and the inability to ambulate, forcing him to be in a wheelchair.  These opinions attribute the Veteran's left knee disability to the service-connected low back disability.  They take into account the Veteran's complaints of radiating pain from his back to his legs.  In short, they are consistent with the historical record, including the lay evidence.

In sum, there is persuasive evidence which indicates that the Veteran's left knee disability was likely caused and/or aggravated by his service connected back disability.  It is at least as likely as not that the left knee disability is related to the service-connected back disability.  Accordingly, service connection for a left knee disability secondary to the service-connected back disability is granted.  38 U.S.C.A. § 5107(b). 



RATINGS

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show a distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Here, the Board finds that the Veteran's disability has not significantly changed and that a uniform rating is warranted.  

The Veteran has appealed the denial of an initial rating higher than 70 percent disabling for adjustment disorder, with mixed anxiety and depressed mood.  

The Veteran's adjustment disorder, with mixed anxiety and depressed mood is rated 70 percent disabling under DC 9499-9440.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2010).

The Veteran's disability is evaluated pursuant 38 C.F.R. § 4.130, Diagnostic Code 9440, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  The General Rating Formula provides that a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan, supra.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where there is "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  

Here, the evidence shows that in March 2005 the Veteran related that his depression had worsened and that he could not do the things he would like to do.  He related that he could not walk without pain and that he felt hopeless about the situation and thought about suicide.  It was noted that he isolated himself and did not socialize. 

In June 2005, the Veteran complained of anxiousness and feelings of anger often.  He reported a depressed mood at times related to being disabled due to prior injuries.  He denied having a depressed mood for most of the day nearly every day.  He also denied suicidal ideation and stated that he enjoyed some activities.  He reported frequent fatigue and sleep problems and problems with concentration.  Examination revealed he was appropriately dressed and had adequate grooming.  There was mild psychomotor agitation.  Speech was normal rate, rhythm and volume.  His flow of thought was somewhat circumstantial at times and was redirectable.  He reported having suicidal ideation at times in the past when his pain was severe.  The last time such occurred was about two and a half years ago.  His mood was fair, affect constricted, cognition showed he was oriented times four, and insight and judgment were intact.  Anxiety disorder was diagnosed and a GAF score of 48 was assigned.  

In December 2005, the Veteran stated that because of his back pain he felt there was no reason to keep living.  He related that nothing stopped his pain.  

The Veteran was afforded a VA compensation and pension examination in March 2006.  During this examination, it was noted that the Veteran was unable to sustain employment since service because of his back injury and related pain.  It was noted that he and his wife married in 1959 and that they lived together with their 45 year old disabled son.  The Veteran reported that his activities were severely limited by his chronic pain and that he was extremely isolated because he cannot get out.  He related that he was irritable and depressed and, by his wife's report, people do not want to be around him.  He had no friends and associated only with immediate family.  

Examination revealed the Veteran was casually dressed and adequately groomed.  He was alert and oriented, and interaction with the examiner was generally pleasant and cooperative.  At times, he put his head down and admitted to being in pain.  Spontaneous speech was normal in rate, volume and flow.  His thought processes were logical but somewhat rambling in content.  There was no evidence of delusional thinking and on reports or hallucinations.  He described his mood as depressed, irritable and grumpy, and described frequent periods of depressed mood and nervousness.  He reported suicidal ideation but stated that God would not approve and that his wife depended on his Social Security income.  If such was not the case, he stated that he would have shot himself years ago.  He denied homicidal ideation.  Concentration and attention appeared somewhat impaired.  Memory appeared grossly intact for recent and remote events.  Insight and judgment were fair.  

Adjustment disorder with mixed anxiety and depressed mood, chronic was diagnosed.  A GAF score of 45 was assigned.  The VA examiner opined that the Veteran's diagnoses of depression and anxiety were most likely caused by his back pain and disability.  The examiner stated that as the Veteran had to limit his activities more and more it appeared that his depression has worsened as well.  The examiner stated that it appeared that the pain and lack of meaningful activities had led to depression and that the depression further impaired his ability to interact with others and concentrate on tasks.  Therefore, his adjustment disorder with depressed mood and anxiety created further impairment in occupational and social functioning and general quality of life.  

Based on the evidence presented, the Board finds that an evaluation higher than 70 percent disabling for adjustment disorder, with mixed anxiety and depressed mood, is not warranted.  The Board finds that the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating than that contemplated by a 100 percent rating under Diagnostic Code 9440.  A majority of the type of criteria contemplated for a 100 percent rating under Code 9411 have not been demonstrated, i.e., total occupational and social impairment.    

In this regard, the Veteran has reported that his mood is depressed at times related to being disabled.  It is also shown by the record that the Veteran has been unable to sustain employment since service because of his back injury and related pain.  He has reported sleep problems, anger, anxiousness, isolation, irritability, depressed mood and nervousness.  The Board notes that the Veteran lives with his wife of more than 45 years and his disabled son.  Although he has reported that he has no friends, he nevertheless indicated that he associates with his immediate family.  Despite his concentration and attention appearing somewhat impaired, examinations have revealed that his memory appeared grossly intact for recent and remote events, and that his insight and judgment were fair.  Examinations further show that he has maintained adequate grooming, is oriented, and with normal speech.  Although somewhat rambling in content, his thought processes were logical, and there was no evidence of delusional thinking or reports of hallucinations.  He has reported having suicidal ideations.  However, such has been shown to be intermittent, and he indicated no follow-through plans.  He also denied homicidal ideations.  The above findings do not show total occupational and social impairment.    

The manifestations reported in the lay and medical evidence establish that the Veteran does not have the constellation of symptoms expected for a 100 percent evaluation, i.e., total occupational and social impairment.  Although the evidence demonstrates that the Veteran has social and occupational impairment attributable to his service-connected adjustment disorder, with mixed anxiety and depressed mood, his overall symptomatology is not consistent with the criteria for a 100 percent disability rating under Diagnostic Code 9440.  As such, his overall disability picture meets the criteria for a 70 percent rating and no more.  

Furthermore, while an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that for the period considered in this appeal the appellant's GAF scores have been 45 and 48.  GAF scores of 45 and 48 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  In the view of the Board, the GAF scores are consistent with the Veteran's adjustment disorder symptomatology and the assignment of a 70 percent rating.  

The Board notes that the Veteran is competent to report that his disability is worse than evaluated.  The Board acknowledges his reports of suicidal thoughts, sleep problems, anger, anxiousness, social isolation, irritability, depressed mood and nervousness.  The Board finds that the Veteran has been credible when reporting the specifics of his condition.  However, the credible testimony does not provide a basis for a higher rating.  The above findings do not warrant a 100 percent evaluation when all the other manifestations are considered.  

Stated differently, the medical and lay evidence as well as the GAF scores establish that there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  However, the manifestations, even when accepted as credible, do not establish total occupational and social impairment.  In sum, the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating and no more.  The Board is fully aware that he wants a higher evaluation.  However, neither the pleadings nor his reports to examiners provide a basis to assign a higher evaluation.  Accordingly, the claim is denied.  

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the Veteran has not required frequent periods of hospitalization for his disability and that the manifestations of the disability are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Accordingly, referral of the case for extra-schedular consideration is not in order.  

EFFECTIVE DATES

The Veteran has appealed the denial of an effective date earlier than April 6, 2005 for the grant of service connection for adjustment disorder.

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In new service connection cases, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

38 C.F.R. § 3.157(a) provides that the effective date of pension or compensation benefits will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Acceptance of a report of examination or treatment meeting the requirements of 38 C.F.R. § 3.157 as a claim for increase is subject to the payment of retroactive benefits from the date of a report or for a period of one year prior to the date of receipt of the report.  

If a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital.  For reports prepared by a non-VA hospital where the veteran was maintained at VA expense, the date of admission to the hospital is accepted as the date of receipt of claim if VA maintenance was authorized prior to admission.  38 C.F.R. § 3.157(b)(1).  For all other reports, including reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2-3).

Based on the evidence of record, the Board finds that the currently assigned effective date of April 6, 2005 for the award of service connection is the earliest possible effective date assignable in this case.  Here, the record shows that the claim for service connection for a psychiatric disability was received on April 6, 2005.  Although the Veteran submitted other claims for service connection prior to this date, the Board notes that the claims submitted prior to April 6, 2005 did not mention any psychiatric problems.  The record does not establish that there was an informal claim, formal claim, or written intent to file a claim for service connection for a psychiatric disability prior to April 6, 2005.  While VA must interpret a claimant's submissions broadly, it is not required to conjure up issues not raised by a claimant.

The Board is mindful that the Veteran reported occasional depression in March 1983.  In a January 1993 psychiatric evaluation, dysthymia secondary to mental condition and chronic pain were diagnosed.  The Board also notes that an examiner in June 2001 related that the Veteran had emotional problems dealing with his pain.  However, VA treatment records do not constitute claims for service connection, and 38 C.F.R. § 3.157 is not applicable because compensation was not in effect, and a prior claim had not been denied on the basis of a noncompensable disability.  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  

The Board has also considered whether an earlier effective date is warranted based on the grant of this disability on a secondary basis.  38 C.F.R. § 3.310 provides that when service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  However, a requirement that a secondary condition be considered a part of an original condition does not establish that the original condition and the secondary condition must receive identical effective dates.  Indeed, a per se rule requiring identical effective dates for primary and secondary conditions would be illogical, given that secondary conditions may not arise until years after the onset of the original condition.  See Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008).  

In sum, the evidence is against the claim for an effective date earlier than April 6, 2005 for the grant of service connection for adjustment disorder, with mixed anxiety and depressed mood, chronic as secondary to the service connected chronic lumbar sprain with degenerative disc disease.  A review of the record reveals no documents that can be construed as a claim, informal claim or an intent to file a claim for service connection for a psychiatric disability prior to April 6, 2005.  Accordingly, the claim is denied.  

SMC

The appellant has appealed the denial of SMC based on aid and attendance.  

Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person:

(1) the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable;

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid;

(3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness;

(4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment. 38 C.F.R. § 3.352(a).

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

Here, the evidence shows that in August 2003 it was reported that the Veteran was wheelchair bound, and that he was totally disabled because of his back and leg condition.  In June 2004, it was noted that functionally the Veteran was limited in his activities of daily living and independent activities of daily living and is complicated by frequent falls.  

During the August 2005 Aid and Attendance examination, the Veteran appeared in a wheelchair.  It was noted that he could not stand or sit for any length of time but he could feed himself, button his shirt, shave if sitting, comb his hair and brush his teeth if supported or sitting.  He was shown to be without balance and he related that he never left home without help.  It was noted that the Veteran was able to walk without the assistance of another person but for 30 feet with a walker on flat surface.  He related that he was forced to leave the house three times a week for medical visits and to grocery shop with his wife.  The examiner stated that the Veteran's wife was his caregiver and for their disabled son, and that the Veteran needs daytime supervision and care.  However, he related that the Veteran's wife had systemic lupus erythematosus and was not doing well physically.  The examiner certified that daily skilled services were not indicated.  

In June 2005, Dr. B. related that the Veteran was his patient and that he had medical diagnoses of severe left knee degenerative joint disease with knee replacement, hypertension, allergies, diabetes, coronary artery disease, high cholesterol and triglycerides, transient ischemic attacks, cirrhosis, obesity, sleep apnea, depression, anxiety and arthritis in many joints.  He related that the Veteran suffered daily pain.  Dr. B. stated that the Veteran continued to have declining health and that his pain in the joints was not all well controlled with any type of pain medicine.  He stated that secondary to the pain the Veteran was mostly bedridden and his ability to ambulate was declining secondary to his multiple joint pain.  He stated that the Veteran's wife was his 24 hour a day caregiver.  

In March 2006, the Veteran related that he needed help to get to the table, go to the bathroom, take his pills and dress.  He stated that he could not do anything without help.  

In light of the above, the Board finds that the evidence supports a grant of SMC based on aid and attendance.  Although the August 2005 VA examiner certified that daily skilled services were not indicated, the lay and other medical evidence of record demonstrates otherwise.  In this regard, the evidence shows the Veteran is wheelchair-bound and that he needs the assistance of another to bath, toilet, dress and take his medication.  The Veteran is shown to be without balance, and that his activities of daily living are complicated by his falls.  38 C.F.R. § 3.352(a).  Furthermore, Dr. B. stated that the Veteran is mostly bedridden and his ability to ambulate is declining secondary to his multiple joint pain.  The above demonstrates that his service connected disabilities result in his requiring assistance with activities of daily living and requires care or assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment.  

In sum, the medical and lay evidence summarized above shows that the Veteran is unable to function in an appropriate manner without aid and assistance and that he is in need of the regular aid and attendance of another person due to his service-connected disabilities.  Accordingly, special monthly compensation based on regular need for aid and attendance is warranted, and the claim is granted.  


ORDER

Service connection for a left knee disability, to include arthritis and status post total knee arthroplasty is granted.

An evaluation higher than 70 percent disabling for adjustment disorder, with mixed anxiety and depressed mood, chronic, as secondary to the service-connected chronic lumbar sprain with degenerative disc disease, is denied.  

An effective date earlier than April 6, 2005 for the grant of service connection for adjustment disorder, with mixed anxiety and depressed mood, is denied.

Entitlement to SMC based on the need for regular aid and attendance is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

In January 2007, as per the April 2005 Court order, the Board referred back to the RO the issue of whether CUE was made in the rating decisions of November 1956 and August 1959 which assigned and confirmed a noncompensable rating for a low back disability.  The Board deferred adjudication of the claim of entitlement to an earlier effective date for the award of a 10 percent rating for lumbosacral strain pending resolution of the CUE claim as it was found that the determination regarding CUE could impact the claim for an earlier effective date.  The Board further found that the claim for an higher rating for lumbosacral strain was inextricably intertwined with the CUE claim and must also be deferred.  

The Board also noted that the April 2005 Court order directed the Board to consider whether the Veteran had raised a claim for a TDIU.  However, while TDIU was granted by the RO in an April 2006 rating decision, the latter question had not been addressed by the RO.  Accordingly, the issue of whether the Veteran had raised a claim for a TDIU in 1974 was also referred to the RO for appropriate action.  

Review of the record discloses that these issues have not been adjudicated by the RO.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, on remand the RO is again requested to address the issue of whether CUE was made in the rating decisions of November 1956 and August 1959 which assigned and confirmed a noncompensable rating for a low back disability.  Also, as noted in the introduction, the issue of whether the Veteran had raised a claim for a TDIU in 1974 is again referred to the RO for appropriate action.  

In light of the above, the issue of entitlement to an effective date earlier than April 6, 2005 for the grant of a TDIU is intertwined with the issue of whether a claim for TDIU was reasonably raised by the record in 1974.  Also, the issue of entitlement to an effective date earlier than April 6, 2005 for the grant of eligibility to DEA under 38 U.S.C.A. chapter 35 is inextricably intertwined with the issue of entitlement to an effective date earlier than April 6, 2005 for the grant of a TDIU, inasmuch as a grant of an earlier effective date for TDIU could affect the outcome of the claim.  

The determination of the issue of whether a claim for TDIU was reasonably raised by the record in 1974 could well impact the claim for an earlier effective date for the grant of TDIU and DEA claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (concerning "inextricably intertwined" claims).  A decision on the issue of an earlier effective date for TDIU and earlier effective date for DEA must therefore be deferred until action on the issue of whether a claim for TDIU was reasonably raised by the record in 1974 is completed.  Furthermore, the claims for a higher rating and earlier effective date for lumbosacral strain are also inextricably intertwined with the CUE claim and must also be deferred.  

Finally, the Veteran's January 2010 VA spine examination report indicates radiculopathy of the left lower extremity.  This may well warrant a separate evaluation from the service-connected low back disability, and this matter should be addressed upon remand.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Moreover, it would be premature for the Board to ascertain whether or not such radiculopathy is tantamount to loss of use of the left foot while the underlying rating issue is pending on remand.  See 38 C.F.R. § 3.808(b).  Therefore, the claim of entitlement to automobile and adaptive equipment or for adaptive equipment only must be remanded as well.  See Harris v. Derwinski, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the Veteran's April 2001 claim for CUE in the November 1956 and August 1959 rating decisions assigning and confirming a zero percent rating for the service-connected low back disability.  The RO should also address whether the Veteran raised a claim for TDIU in 1974.  The Veteran should be given notice of his appellate rights regarding this decision.

2.  Then, the RO must readjudicate the issues of entitlement to an effective date earlier than April 6, 2005 for the grant of a total disability rating for compensation purposes based on individual unemployability due to service- connected disabilities (TDIU); entitlement to an effective date earlier than April 6, 2005 for the grant of eligibility to DEA under 38 U.S.C.A. chapter 35; entitlement to a rating in excess of 10 percent disabling for lumbosacral strain, prior to June 29, 2004 and a rating in excess of 40 percent thereafter (including the question of separate evaluations for radiculopathy); entitlement to an effective date earlier than May 3, 1983 for the award of a 10 percent rating for lumbosacral strain; and entitlement to automobile and adaptive equipment or for adaptive equipment only.  

If the determination of any of these claims remains unfavorable, the Veteran must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before recertification.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


